DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending of which claims 1, 8, and 14 are in independent form. 
Claims 1-20 are rejected under 35 U.S.C. 103.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over McKee; Florian et al. (US 20190377801 A1) [McKee] and VAISHNAV; Parth et al. (US 20180096003 A1) [Vaishnav].

Regarding claims 1, 8 and 14, Mckee discloses, a system for restructuring electronic data elements within a mutable hierarchical database, the system comprising: a memory device with computer-readable program code stored thereon; a communication device; and a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code (see Fig. 12) to: generate the mutable hierarchical database, wherein the mutable hierarchical database comprises one or more data elements (see [Asbtract], ¶ [0005], [0004], [0006], [0016], [0017], [0026]-[0029], [0045], [0051], 
However McKee does not explicitly facilitate receive a first request to access the mutable hierarchical database; based on the first request, create a first configuration of the data elements within the mutable hierarchical database; receive a second request to access the mutable hierarchical database; and based on the second request, create a second configuration of the data elements within the mutable hierarchical database.
Vaishnav discloses, receive a first request to access the mutable hierarchical database (see [Abstract], ¶ [0005], [0022], [0024], [0025], [0026], receiving a merge request); 
based on the first request, create a first configuration of the data elements within the mutable hierarchical database (see [Abstract], ¶ [0005], [0019], [0024], [0025], [0026], [0050], merging the nodes from different hierarchies); 
receive a second request to access the mutable hierarchical database (see [Abstract], ¶ [0005], [0022], [0024], [0025], [0026], receiving a merge request); and 
based on the second request, create a second configuration of the data elements within the mutable hierarchical database (see [Abstract], ¶ [0005], [0019], [0024], [0025], [0026], [0050], merging the nodes from different hierarchies).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Vaishnav’s system would have allowed McKee to facilitate receive a first request to access the mutable hierarchical database; based on the first request, create a first configuration of the data elements within the mutable hierarchical database; receive a second request to access the mutable hierarchical database; and based on the second request, create a second configuration of the data elements within the mutable hierarchical database. The 

Regarding claims 2, 9 and 15, the combination of McKee and Vaishnav discloses, wherein the one or more data elements comprise nodes, edges, and properties, wherein creating the first configuration of the data elements and creating the second configuration of the data elements comprises at least one of adding nodes, removing nodes, modifying relationships, modifying properties, or changing hierarchical positions of nodes (McKee: see [Asbtract], ¶ [0005], [0004], [0006], [0016], [0017], [0026]-[0029], [0045], [0051], [0052]; teaches hierarchical database wherein nodes can been inserted or deleted (hierarchy can be modified)).

Regarding claim 3, 10 and 16, the combination of McKee and Vaishnav discloses, wherein the first request is associated with a first objective and submitted by a first user, wherein the first configuration of the data elements is associated with the first objective, wherein the second request is associated with a second objective and submitted by a second user, wherein the second configuration of the data elements is associated with the second objective (Vaishnav: see ¶ [0049], user requesting a merge [0111], [0114] users sending requests for objectives).

Regarding claims 4, 11 and 17, the combination of McKee and Vaishnav discloses, wherein the computer-readable program code further causes the processing device to: present the first configuration of the data elements to the first user; and present the second configuration of the data elements to the second user (McKee: displaying graphical information to a user ¶ [0142], [0143]).

Regarding claims 5, 12 and 18, the combination of McKee and Vaishnav discloses, wherein the first request is associated with a first objective and submitted by a first user, wherein the first configuration of the data elements is associated with the first objective, wherein the second request is associated with a second objective and submitted by the first user, wherein the second configuration of the data elements is associated with the second objective (Vaishnav: see ¶ [0049], user requesting a merge [0111], [0114] users sending requests for objectives).

Regarding claims 6, 13 and 19, the combination of McKee and Vaishnav discloses, wherein the computer-readable program code further causes the processing device to present the first configuration of the data elements and the second configuration of the data elements to the first user (McKee: displaying graphical information to a user ¶ [0142], [0143]).

Regarding claims 7 and 20, the combination of McKee and Vaishnav discloses, wherein the computer-readable program code further causes the processing device to store the first configuration of the data elements and the second configuration of the data elements within a configuration repository (Vaishnav: Thus, the QFS system may communicate with one or more content search servers 868 and/or indexers 894 to identify, retrieve, move, and/or update data stored in the network file systems 896 and/or other storage systems ¶ [0091]-[0092]).

Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added 
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980.  The examiner can normally be reached on Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






6/17/2021
/MOHAMMAD S ROSTAMI/               Primary Examiner, Art Unit 2154